Per Curiam :
The late Judge Watts took part in the oral presentation of this case, but did not participate in the final preparation of the opinion.
The procedural question before us on appeal being identical with that in Sweezey v. State Highway Commission (Carl v. State Highway Commission), 5 Mich App 34 (i.e. whether GCR 1963, 711.3 supersedes the certiorari provisions of PA 1925, No 352, as amended), it is the opinion of the Court that Siueezey controls and accordingly this case is remanded to the circuit court for reinstatement of plaintiff’s complaint for superintending control with leave to amend if required.
No costs, a public question being involved.
Burns, P. J., and Fitzgerald, J., concurred,